department of the treasury internal_revenue_service washington d c governke rt entities index numbers division date may contact person identification_number contact number t o- by employer_identification_number ladies and gentleman this is in response to your letter requesting a ruling regarding the proper treatment under sec_501 sec_4941 sec_4942 sec_4944 and sec_4945 of the internal_revenue_code the code for transactions involving a term-life insurance_policy you are exempt from federal_income_tax under sec_501 of the code and classified as a private_foundation within the meaning of sec_509 of the code your purpose as stated in your articles of incorporation is to make contributions to organizations that are authorized to carry on charitable religious scientific literary or educational activities and to conduct charitable activities you represent that r who is your founder substantial_contributor and director for life is a disqualified_person with respect to you action by your board_of directors requires the vote of r and one of the two other directors under the artictes of incorporation and the bylaws no matter can be approved or expenditure made without the affirmative vote of r the other two directors are w and m you represent that w is engaged in business with r and that m is an attorney you also represent that m is not subject_to the control of r and that m is a disqualified_person because he is a foundation_manager r has named you as the principal beneficiary of his residuary_estate in his will thus you will inherit property and an art collection currently worth approximately in excess of dollar_figure - x aa t is an irrevocable_trust established by r for the benefit of various persons and you you maintain that t is not a disqualified_person with respect to you the current beneficiaries are r's brother and two stepchildren who are children of r's ex-wife thus none of the current beneficiaries is a disqualified_person with respect to you in the event of the death of a current beneficiary before completing distribution his or her share passes to you t is the owner of a term-life insurance_policy on the life of r which has a face value of and is subject_to the payment of current annua premiums of dollar_figure dollar_figure the premiums will be fixed for years the policy is convertible into whole-life insurance has no cash_value and is not subject_to a policy loan in fact you represent that a policy loan will never be available to any owner of the term-life insurance_policy or to anyone else you maintain that you expect to receive sufficient contributions from r each year to enable you to pay the policy premiums as a condition of accepting and continuing the term policy r's funding commitment lasts during the basic 20-year term of the policy during which premiums are fixed however you represent that you will not be obligated to apply contributions by r to the payment of life - insurance premiums to address state law fiduciary concems r plans to transfer funds to t to reimburse it for the prepaid but as yet unused premium on the term policy upon receipt of the consideration t proposes to use the assignment to transfer ownership form to transfer ownership of the term policy to you you will then name yourself as the beneficiary by using the change_of beneficiary form you are willing to accept the donation only under certain conditions first r simultaneously executes an agreement to contribute funds to you annually and for so long as you elect to continue insurance coverage that are equal to all premiums on the term policy and before the due_date of such premiums second r simultaneously executes an irrevocable voting proxy in favor of m and his non-controlled successors to allow m to cast r's board_of director's vote with respect to all matters concerning the term policy including without limitation decisions regarding continuance or discontinuance of coverage and change_of beneficiary third r and your other directors agree in that same agreement that if m ceases to be your director for any reason a director not controlled by r or any other disqualified_person will be elected to your board_of directors and will hold and vote the proxy fourth the internal_revenue_service rules favorably with respect to all rulings requested herein in transferring the policy to you t will relinquish all incidents_of_ownership you maintain that you will be the only party with any power with respect to the policy after the transfers you are the only party with any power to assign the policy or change its beneficiary because the policy has no cash_value no one can possibly borrow against it even if the policy were converted to whole life only you would have borrowing power because as you maintain all powers with respect to the policy will then belong solely to you you will be the only party who can cancel the policy or redeem it for the prepaid unused premium furthermore you represent that you have no intention of converting the term-life insurance into whole-life insurance once your conditions are met you will then be in a position to accept and hold the term policy until the death of r at the death of r you expect to receive the bequest of property and the art collection of r convert the property into an art museum display r’s art collection to the public and use the proceeds of the term policy for endowment of the museum you maintain that you will have expended none of your current_assets to accomplish this result law analysis sec_501 sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_a_-1 of the income_tax regulations the regulations provides that the words private_shareholder_or_individual in sec_501 refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for ane or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more of the purposes specified in sec_501 of the code unless it serves a public rather than a private interest thus to qualify under sec_501 an organization must establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_67_381 1967_2_cb_189 provides that the payment of premiums on an insurance_policy on the life of a disqualified_person would not affect the organization's exempt status when all the incidents_of_ownership were surrendered by the donor except the right to select the method of payment your payment of premiums on the term policy on the life of r is similar to the situation addressed in revrul_67_381 supra in that ruling the service found that the organization would not lose its exempt status when all the incidents_of_ownership were surrendered by the donor except the right to select the method of payment therefore we find that each payment of premiums by you on the term policy will not result in inurement or benefit to private shareholders or individuals so as to jeopardize your exempt status under sec_501 of the code as represented t will relinquish all incidents_of_ownership thereby giving complete control of the policy to you you have the power to assign the policy change its beneficiary cancel the policy or redeem it self-dealing sec_4941 a of the code imposes a five percent tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code provides that the term self-dealing means any direct or indirect a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person b lending of money or other extensions of credit between a private_foundation and a disqualified_person c furnishing of goods services or facilities between a private_foundation and a disqualified_person sec_53 d -2 a of the foundation and similar excise_taxes regulations the regulations provides that the transfer of real or personal_property by a disqualified_person to a private_foundation shall be treated as a sale_or_exchange if the foundation assumes a mortgage or similar lien that was placed on the property before the transfer or takes subject_to a mortgage that a disqualified_person placed on the property within the 10-year period ending on the date of transfer sec_53 d -2 c of the regulations provides that making a promise pledge or similar arrangement to a private_foundation by a disqualified_person whether evidenced by an oral or written_agreement a promissory note or other instrument of indebtedness to the extent motivated by charitable intent and unsupported by consideration is not an extension of credit sec_53 d -2 d of the regulations provides that an act of self-dealing does not occur if a disqualified_person provides goods to a private_foundation without charge revrul_80_132 1980_1_cb_255 provides that the donation to a private_foundation by a disqualified_person of a life_insurance_policy subject_to a policy loan wiil constitute an act of self dealing under sec_4941 of the code the transfer of an unencumbered life_insurance_policy by t to you is not among the transactions prohibited by sec_4941 of the code furthermore because the life_insurance_policy is not subject_to any policy loan or other encumbrances the proposed transaction does not constitute an act of self-dealing of the type described in revrul_80_132 supra under the facts as represented the contractual promise by r to contribute funds sufficient to pay future premiums will not constitute self-dealing according to sec_53 d -2 c of the regulations furthermore each annual transfer of funds by r to you for purposes of paying the premiums on the term policy will also not constitute an act of self-dealing under sec_53 d -2 d of the regulations these transfers would constitute unencumbered gifts from a disqualified_person to a private_foundation and therefore would not constitute acts of self-dealing valuation sec_4942 of the code provides that for purposes of determining the distributable_amount the minimum_investment_return for any private_foundation for any taxable_year is five percent of the excess of a the aggregate fair_market_value of all assets of the foundation other than those that are used directly in carrying out the foundation’s exempt_purpose over b the acquisition_indebtedness with respect to such assets sec_53_4942_a_-2 of the regulations provides that the fair_market_value of assets other than certain securities cash and common trust funds shall be determined annually sec_53_4942_a_-2 of the regulations provides that commonly accepted methods of valuation must be used in making an appraisal valuations made in accordance with the principles stated in the regulations under sec_2031 constitute acceptable methods of valuation sec_53_4942_a_-2 of the regulations provides that in the case of assets that are required to be valued on an annual basis such asset may be valued as of any day in the private foundation's taxable_year to which such valuation applies for purposes of determining your minimum_investment_return under sec_4942 of the code you may determine the value of the term policy in accordance with the principles provided for in the regulations under sec_2031 as permitted by the regulations under sec_4942 of the code assets other than certain marketable_securities cash and common_trust_fund interests are valued according to sec_53_4942_a_-2 of the regulations cash balances sec_53_4942_a_-2 of the regulations provides that to determine the amount of a foundation's cash balances the foundation shall value its cash on a monthly basis by averaging the amount of cash on hand as of the first day of each month and as of the last day of each month the amount contributed to you and expended for payment of insurance premiums or otherwise is includible in the calculation of your monthly cash balance only if and to the extent that it is held on the first or the last day of the month jeopardizing investments sec_4944 of the code imposes an excise_tax upon a private_foundation that makes any investment that jeopardizes its exempt_purpose sec_53_4944-1 of the regulations provides that an investment shall be considered to jeopardize the carrying out of the exempt purposes of a private_foundation if it is determined that the foundation managers in making such investment have failed to exercise ordinary business care and prudence under the facts and circumstances prevailing at the time of the investment in providing for the long- and short-term financial needs of the foundation to carry out its exempt purposes the regulation further provides that no category of investments shall be treated as a per se violation of sec_4944 the determination of whether the investment of any amount jeopardizes the carrying out of a foundation’s exempt purposes is to be made as of the time that the foundation makes the investment and not subsequently on the basis of hindsight sec_53_4944-1 of the regulations provides that sec_4944 shall not apply to an investment made by any person which is later gratuitously transferred to a private_foundation if the foundation furnishes any consideration to such person upon the transfer the foundation will be treated as having made an investment within the meaning of sec_4944 in the amount of such consideration in revrul_80_133 1980_1_cb_258 the service found that payments made by a private_foundation for the premium on a life_insurance_policy and the interest on the policy loan is a jeopardizing investment under sec_4944 of the code the foundation managers invested in a life_insurance_policy of an insured that has a combined premium and interest payments that will produce a financial loss to the foundation at the end of eight years the period of time the payments could reasonably be expected to last is ten years thus the foundation managers by investing at the projected rate of return prevailing at the time of the investment failed to exercise ordinary business care and prudence in providing for the long-term and short-term financial needs of the foundation in carrying out its exempt_purpose life expectancy of ten years the policy pays the contribution by t to you of the term policy insuring the life of r will not constitute a jeopardy investment by you under sec_4944 of the code because you do not furnish consideration to t the transfer is considered gratuitous for purposes of sec_53 a ii a of the regulations and outside the scope of sec_4944 wt furthermore each annual contribution of funds by r to you will not constitute a jeopardy investment under sec_4944 of the code there are no representations that you will furnish any consideration to r upon the transfer thus according to sec_53_4944-1 of the regulations this is also a gratuitous transfer and outside the scope of sec_4944 of the code your payment of premiums on the term policy will also not constitute a jeopardy although you represent that the investment under sec_4944 of the code and revrul_80_133 supra based on your representations the term policy is not subject_to a policy loan total premiums_paid on the term policy could exceed the face_amount of the policy r must contribute funds annually that are equal to all premiums on the policy and before the due_date of such premiums as a condition of your accepting the policy this agreement gives you the equivalent of the contribution of a fully paid-up insurance_policy furthermore as represented r will execute an irrevocable voting proxy in favor of m and his non-controlled successors to allow m to cast r’s board_of director's vote on all matters concerning the term policy directors other than r have a majority of votes on your board_of directors with respect to all matters involving the policy therefore if the premiums are not contributed your board including m who will hold the voting proxy of r can permit the policy to lapse so that you will not jeopardize your existing assets accordingly you will have no jeopardizing investment under sec_4944 of the code as a result of your receipt of t's gift of the term policy each annual contribution of funds by r to you and your continued payment of term-life insurance premiums with amounts contributed for that purpose taxable_expenditure sec_4945 of the code imposes a tax on private_foundations and foundation managers who make taxable_expenditures sec_4945 of the code defines taxable_expenditures as any amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 sec_53_4945-6 of the regulations provides that the following types of expenditures ordinarily wilt not be treated as taxable_expenditures under sec_4945 i expenditures to acquire investments entered into for the purpose of obtaining income or funds to be used in furtherance of purposes described in sec_170 each payment of insurance premiums on the term policy by you from contributions received from r will not constitute a taxable_expenditure within the meaning of sec_4945 of the code although you made an expenditure sec_53_4945-6 of the regulations treats it as nontaxable under sec_4945 the term policy is subject_to the payment of annual premiums of dollar_figure years by accepting the policy and paying the annual premiums on it you will ultimately receive your proceeds at the death of r and will use the money for the endowment of the museum as you represented the promotion of the arts and of culture is generally recognized as an educational activity under sec_501 of the code and thus is described in sec_170 of the code fixed for rulings based on the above facts we rule as follows each payment of premiums by you on the term policy will not result in inurement or benefit to private shareholders or individuals so as to jeopardize your exempt status under sec_501 of the code the transfer of the term policy on the life of r by t to you will not constitute an act of self-dealing under sec_4941 of the code the contractual promise by r to contribute funds sufficient to pay future premiums will not constitute an act of self-dealing under sec_4941 of the code each annual transfer of funds by r to you for purposes of paying the premiums on the term policy will not constitute an act of self-dealing under sec_4941 of the code for purposes of determining your minimum_investment_return under sec_4942 of the code the value of an insurance_policy is to be determined according to sec_53_4942_a_-2 of the regulations for purposes of determining the amount of your cash balances the income contributed to you and expended for payment of insurance premiums or otherwise is includible in the calculation of your monthly cash balance only if and to the extent that it is held on the first or the last day of the month the contribution by t to you of the term policy insuring the life of r will not constitute a jeopardy investment by you under sec_4944 of the code each annual contribution of funds by r to you will not constitute a jeopardy investment under sec_4944 of the code your payment of premiums on the term policy will not constitute a jeopardy investment under sec_4944 of the code each payment of insurance premiums on the term policy by you from contributions received from r will not constitute a taxable_expenditure within the meaning of sec_4945 of the code this ruling is limited to the applicability of sec_501 sec_4941 sec_4942 sec_4944 and sec_4945 of the code and does not purport to rule on any facts that were not represented in the ruling_request as supplemented this ruling is based on the understanding that there will be no material changes in the facts upon which they are based except as specifically ruled upon above no opinion is expressed concerning the federal_income_tax consequences of the transactions described above under any other provision of the code pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives a copy of this letter should also be kept in your permanent records this letter is directed only to you sec_6110 of the code provides that it may not be used or cited by others as precedent if there are any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely pet ate v brook gerald v sack manager exempt_organizations technical group
